UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7317



STEVEN E. TARPLEY,

                                              Plaintiff - Appellant,

          versus


ROBERT J. KUPEC, Mr.; ROBERT D. RITCHEY; MS.
PULLER; BRUCE BOZMAN; T. MILLINER, Captain; G.
BARNES; DR. REEVES; A. TULL, Lieutenant;
LIEUTENANT HOLLAND; T. J. LEWIS, Officer;
GEORGE KALOROUMAKIS; MR. NASTRI; JOHN DOE,
Hearing Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3461-WMN)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven E. Tarpley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Tarpley v. Kupec, No. CA-02-3461-WMN (D. Md. July 31, 2003).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -